UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.2)1 ICTS INTERNATIONAL N.V. (Name of Issuer) Common Shares, par value 0.45 Euro per share (Title of Class of Securities) N43837108 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 15, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. N43837108 1 NAME OF REPORTING PERSON EVEREST SPECIAL SITUATIONS FUND L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 589,297 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 589,297 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 589,297 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.8% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. N43837108 1 NAME OF REPORTING PERSON EVEREST FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 49,225 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 49,225 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 49,225 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.7% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. N43837108 1 NAME OF REPORTING PERSON MAOZ EVEREST FUND MANAGEMENT LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION ISRAEL NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 638,522 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 638,522 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 638,522 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.6% 14 TYPE OF REPORTING PERSON CO 4 CUSIP NO. N43837108 1 NAME OF REPORTING PERSON ELCHANAN MAOZ 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION ISRAEL NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 638,522 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 638,522 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 638,522 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.6% 14 TYPE OF REPORTING PERSON IN 5 CUSIP NO. N43837108 The following constitutes Amendment No. 2 (“Amendment No. 2”) to the Schedule 13D filed by the undersigned.This Amendment No. 2 amends the Schedule 13D as specifically set forth. Item 3 is hereby amended and restated to read as follows: The aggregate purchase price, including commissions, of the 589,297 Shares purchased by ESSF is $1,021,196 (including all brokers’ commissions).The Shares owned by ESSF were purchased with its working capital. The aggregate purchase price, including commissions, of the 49,225 Shares purchased by Everest Fund is $92,595 (including all brokers’ commissions).The Shares owned by Everest Fund were purchased with its working capital. Item 5(a) is hereby amended and restated to read as follows: (a)As of January 15, 2008, ESSF and Everest Fund owned 589,297 Shares and 49,225 Shares, respectively, which constitute approximately 8.8% and 0.7%, respectively, of the 6,672,980 outstanding Shares (based upon the number of Shares that were reported to be outstanding in the Issuer’s Proxy Statement on Schedule 14A filed with the Securities and Exchange Commission on November 16, 2007). MEFM, by virtue of its status as the general partner of ESSF and Everest Fund, and Mr. Maoz, by virtue of his status as a controlling stockholder of MEFM, may be deemed to beneficially own the Shares held by ESSF and Everest Fund.Consequently, each of MEFM and Mr. Maoz may be deemed to beneficially own 638,522 Shares constituting approximately 9.6% of the outstanding Shares.MEFM and Elchanan Maoz disclaim beneficial ownership of such Shares except to the extent of their pecuniary interest therein. Item 5(c) is hereby amended to add the following (c)Schedule A attached hereto sets forth the transactions in the Shares by the Reporting Persons during the past 60 days.Unless otherwise noted, all such transactions were effected in the open market. 6 CUSIP NO. N43837108 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:January 17, 2008 EVEREST SPECIAL SITUATIONS FUND L.P. By: Maoz Everest Fund Management Ltd., its General Partner By: /s/ Elchanan Maoz Name: Elchanan Maoz Title: Chairman and Chief Executive Officer Dated:January 17, 2008 EVEREST FUND, L.P. By: Maoz Everest Fund Management Ltd., its General Partner By: /s/ Elchanan Maoz Name: Elchanan Maoz Title: Chairman and Chief Executive Officer Dated:January 17, 2008 MAOZ EVEREST FUND MANAGEMENT LTD. By: /s/ Elchanan Maoz Name: Elchanan Maoz Title: Chairman and Chief Executive Officer /s/ Elchanan Maoz ELCHANAN MAOZ 7 CUSIP NO. N43837108 SCHEDULE A Transactions in the Shares During the Past 60 Days Shares of Common Stock Purchased Price Per Share($) Date of Purchase EVEREST SPECIAL SITUATIONS FUND L.P. 500 1.7500 11/20/07 14,000 1.9000 12/13/07 5,500 1.9000 12/17/07 1,000 1.9000 12/20/07 2,785 1.9000 12/28/07 1,000 1.8750 12/31/07 10,000 1.9500 01/15/08 EVEREST FUND, L.P. 5,000 1.9000 12/13/07 3,000 1.9500 01/15/08 MAOZ EVEREST FUND MANAGEMENT LTD. None ELCHANAN MAOZ None 8
